DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-4, 8, 12, 13, 15, 19, 21-24, 28, 32, 33, 35, 39, 43-47, 50-57, 59-63 are pending in this application. 

Election/Restrictions
Species Election

This application contains claims directed to the following patentably distinct species:

A.	A structurally distinct anti-VEGF agent (recited in claim 1) as set forth in claims 53 and 54.
	(I)	If applicants elects claim 53, a choice of one of evacizumab, brolucizumab, or ranibizumab is required.  The listed agents are monoclonal antibodies.
	(ii)	If applicant elects claim 54 directed to aflibercept, not a monoclonal antibody, claim 55 will also be examined. If applicant elects claim 54, directed to aflibercept, claims 61 and 63 will be examined. 	

B.	A structurally distinct method of measuring a result either by measuring the level of neutralizing antibodies against the rAAV (claims 2, 22)  or measuring the expression level of a nucleic acid encoding the anti-vascular VEGF agent (claims 3, 23).  Applicant is required to select either the method of  measuring the level of neutralizing antibodies, in which case claims 2 and 22 will be examined, or measuring the expression level of a nucleic acid encoding the VEGF agent, in which case claims 3 and 23 will be examined.

C.	A structurally distinct rAAV particle comprising a variant capsid protein as set forth in claims 43, 44, 46, 50, 51 and  52. Applicant is required to elect one of claims 43, 44, 46, 50, 51 or 52 for examination.

(I)	If applicant elects claim 43:
	a)	Applicant is required to elect one amino acid sequence from SEQ ID NOs: 1-12 as set forth in claim 43.   
	b)	Applicant is required to elect (from claim 43) one of 
		(b)(1)  the insertion site is located between two adjacent amino acids at a position between amino acids corresponding to amino acids 570 and 611 of VPI of AAV2; or 
		(b)(2) the corresponding position in the capsid protein of another AAV serotype.

(II).	If applicants elects claim 44, claim 45 will also be examined. 
(III)	If applicant elects claim 46, applicant must elect one species from claim 47, either (a), (b) or (c).  If (a) is elected, then a further election between “an AAV5 capsid protein” or “AAV5 and AAV2 hybrid capsid protein” is required.  
(III)	If applicant elects claim 51, applicants must select one of SEQ ID NO: 40 or SEQ ID NO: 41.
(IV)	If applicant elects claim 52, applicant must select one of SEQ ID NO: 42 or SEQ ID NO: 43. 

The species are independent or distinct because the claims are drawn to different species which constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(a)	 the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b)         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
(c)         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632